Citation Nr: 1037848	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-09 982 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for 
diabetes mellitus due to herbicide exposure.

This appeal was previously before the Board and the Board 
remanded the claim in October 2009 for additional development.  
The case has been returned to the Board for further appellate 
consideration.  

In August 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

In the October 2009 remand, the Board noted that the issue of 
whether new and material evidence had been submitted to reopen a 
claim for service connection for posttraumatic stress disorder 
(PTSD) had not been appealed and was not before the Board at that 
time.  However, the Board observed that in correspondence 
submitted in June 2009 the Veteran again requested service 
connection for PTSD.  Therefore, the Board referred such matter 
to the RO for appropriate action.  However, it appears that no 
action has been taken with regards to the Veteran's June 2009 
request for service connection for PTSD.  Thus, this issue must 
again be REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, 
type II.

2.  The evidence is in equipoise as to whether the Veteran set 
foot in Vietnam. 


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In light of the fully favorable determination on the issue of 
entitlement to service connection for diabetes mellitus, type II, 
no further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Further, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307 (2009).

Regulations further provide, in pertinent part, that if a Veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

As such, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it must be 
shown that the Veteran served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, the Veteran must have been diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).

The Veteran contends that he is entitled to service connection on 
a presumptive basis as a result of herbicide exposure during 
service in the Republic of Vietnam.  He specifically contends 
that he was exposed to herbicides while serving in the waters off 
of Vietnam, and during several excursions to the shores of 
Vietnam, including one 19 day stay near Chu Lai, Vietnam.

After reviewing the record and resolving all doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for diabetes mellitus, type II.

The Board notes that the Veteran has been diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).  VA 
treatment records indicate that the Veteran has been diagnosed 
and treated for diabetes mellitus, type II, since at least April 
2003.

Further, resolving all doubt in the Veteran's favor, the Board 
finds that the record is in equipoise as to whether the Veteran 
set foot in the Republic of Vietnam during the Vietnam era.  The 
Veteran claims that while serving on the USS Isle Royale (AD-29), 
he spent 19 days near Chu Lai in January of 1967 during a stay 
necessitated by the stranding of the USS Mahnomen County (LST-
912).  A personnel diary of the USS Isle Royale from 1966 noted 
that the Veteran reported aboard that ship in April 1965.  
Service personnel records also indicate that the Veteran served 
aboard the USS Isle Royale through at least March 1967.  

In written statements, during a July 2004 VA Agent Orange 
examination, and in testimony during a hearing before the 
undersigned Veterans Law Judge, the Veteran claimed that when he 
was stationed on the USS Isle Royale, he was sent ashore at Chu 
Lai, Vietnam to attempt to repair the engine of the USS Mahnomen 
County which had run aground just off the shore.  The Veteran 
said that when it was determined that they could not repair the 
stranded ship, he was then tasked with participating in the 
salvage operations and performing other activities such as 
standing guard duty and loading and unloading ships and 
helicopters.  He reported that while there, he stayed in a 
transit barracks.  

An internet document contained in the claims folder noted that 
the USS Mahnomen County ran aground at Chu Lai during a typhoon 
on December 30, 1966.  After four weeks of unsuccessful attempts 
to re-float her, she was stripped for salvageable materials.  The 
Veteran has submitted the "Biography of the USS Isle Royale 
D29," an online history of the ship from a commercial website, 
which noted a 19 day stay in Chu Lai.  

The Veteran has also submitted several buddy statements which 
state that in January of 1967 several repair crew companies from 
the USS Isle Royale were sent ashore to unload the USS Mahnomen 
County, and that the Veteran was among the men sent.  The Veteran 
noted in a written statement in July 2004 that he was in Division 
A onboard the USS Isle Royale, and a photocopy of the ship's book 
mentions the Veteran being a member of Division A.

Pursuant to the Board's October 2009 remand, a copy of the deck 
log book from the USS Isle Royale for January 1967 was obtained.  
While the deck log did not specifically document the incident 
regarding the USS Mahnomen County and whether crews were sent 
ashore, it did document the USS Isle Royale anchoring at Chu Lai 
during the month of January 1967.  Further, the deck log contains 
an entry indicating that on January 12, 1967, a helicopter picked 
up the Commanding Officer and another sailor for transport to the 
USS Mahnomen County and they returned to the ship a couple of 
hours later.  Those records also document landing craft coming 
alongside the ship and then departing on January 23, 24, 26 and 
28, 1967.  One entry noted the return of a soldier on a landing 
craft who then reported to sick bay for an infected hand.  

The Board notes that the claims file contains a March 2004 letter 
from the Naval Historical Center which states that ship deck logs 
do not normally annotate individuals arriving or going ashore on 
a routine basis.  The deck logs may indicate aircraft or boats 
arriving or departing but do not list passengers by name, unless 
that individual is a very important person or high-ranking 
officer.  Also, the deck logs do not normally list the 
destinations of these aircraft and vessels.  The rare instances 
in which an individual's name may be mentioned in deck logs 
involves matters related to an injury, death, Captain's Mast, or 
the movement of the ship's Captain.

The claims file contains sufficient evidence to establish that in 
January 1967 the Veteran's ship, the USS Isle Royale, anchored at 
Chu Lai for several weeks.  The ships logs suggest that soldiers 
departed and returned to the ship via landing craft, that the 
commanding officer visited the USS Mahnomen County after it had 
run aground, and that the Veteran's military occupational 
specialty was engine mechanic.  In light of this evidence, and 
after resolving all doubt in the Veteran's favor, the Board finds 
that it is at least as likely as not that at some point during 
the USS Isle Royale's stay in Chu Lai in January 1967, the 
Veteran went ashore at least once.

In summary, giving the Veteran the benefit of the doubt, the 
Board finds that the evidence indicates that in addition to 
having a current diagnosis of diabetes mellitus, type II, he set 
foot at least once in the Republic of Vietnam during the Vietnam 
era.  Thus, he is presumed to have been exposed to an herbicide 
agent during such service.  Accordingly, the Veteran is entitled 
to service connection for diabetes mellitus, type II, on a 
presumptive basis.





ORDER

Service connection for diabetes mellitus, type II, due to 
herbicide exposure, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


